DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on February 11, 2022.  Claims 1-8, 10, and 12-17 are pending in the application.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim 10 is allowed.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 and 12-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the sigma-delta modulators” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “each sigma-delta modulator.”
All subsequent dependent claims 2-8 and 12-17 are rejected due to their dependencies on rejected base claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent Pub. 2011/0201099) in view of Josowicz (U.S. Patent Pub. 2010/0276374), supported by Baker (B. Baker, How delta-sigma ADCs work, Part I, page 13-18, 3Q 2011; Part II, page 9, 4Q 2011; Texas Instruments Incorporated).
Regarding claim 1, Anderson discloses a microfluidic cartridge for detecting biomolecules in a sample solution (Fig. 1a; [0099] lines 1-2: a cartridge-based biochemical detection system 100), comprising
- a detection chamber (Fig. 1b; [0100] line 9: detection chamber 155) to which the sample solution is suppliable through a feed channel (Fig. 1b; [0100] line 11: fluid input line 160), and from which the analyzed sample solution is drainable through an outlet channel (Fig. 1b: as annotated; [0096] lines 3-4: the assay flow cell comprises a chamber having a fluid outlet channel), 
- a cartridge-based assay module (Fig. 1a; [0099] line 6: cartridge 115) that comprises a sensor area (Fig. 1b: as annotated) arranged in the detection chamber (Fig. 1b; [0100] line 9: detection chamber 155) and a contact area (Fig. 1b; [0100] lines 13: bank of electrical contacts 165, as annotated) that is fluid-tightly separated from the 
- the sensor area of the cartridge-based assay module including an array (Fig. 1b: showing a bank of nine electrodes 157) of functionalized test sites ([0111] lines 3-4: The surface of electrodes may be treated to introduce functional groups for immobilization of reagents or to enhance its adsorptive properties) for electrochemically detecting biomolecules in the sample solution ([0111] lines 10-11: using chemical reagents such as oxidizing agents, electophiles, nucleophiles, reducing agents; here the biochemical detection system is deemed to electrochemically detect biomolecules in the sample solution).

    PNG
    media_image1.png
    587
    811
    media_image1.png
    Greyscale


Anderson further discloses the assay module may comprise the necessary electronic components and/or active mechanical components for carrying out an assay measurement ([0094] lines 1-3), arranged within a separate assay module reader 
However, Josowicz teaches the electrochemical biosensor systems have arrays of electrochemical biosensing electrodes disposed on complementary metal oxide semiconductor (CMOS) chips ([0039] lines 3-6), which provide inexpensive, simple, compact, portable, array-based biosensors and/or diagnostic system ([0039] lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson by substituting the cartridge-based assay module with a CMOS chip on which a biosensor is disposed as taught by Josowicz because the combination of electrochemical biosensors and the CMOS chips provide inexpensive, simple, compact, portable, array-based biosensors and/or diagnostic system ([0039] lines 7-9).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(D).

Anderson does not disclose each test site in the sensor area being furnished with its own sigma-delta modulator for the analog-to-digital conversion of electrical signals produced at the test sites upon electrochemical detection; each sigma-delta modulator being integrated in the microchip and adapted to output, as a digitalized signal, a bit stream; and the microchip including a processing circuit for receiving the bit stream output by the sigma-delta modulators and processing the bit stream output according to the principles of sigma-delta technology to provide the processed output signals to contact pads in the contact area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson by incorporating a sigma-delta convert for each test site for analog-to-digital conversion as taught by Jorowicz because the sigma-delta converter would convert the measured analog current signal into the digital signal ([0070] lines 1-3).  The combined Anderson and Jorowicz would necessarily result in each test site (i.e., each sensing electrode) having its own sigma-delta converter for the analog-to-digital conversation for the electrodes to be individually addressable (Anderson, Fig. 1b; [0100] lines 9-10; Jorowicz, [0070] lines 1-3).
Although Jorowicz is silent about the sigma-delta modulator and the processing circuit, the designations “the sigma-delta modulator for the analog-to-digital conversion 

Regarding claim 2, Anderson teaches the contact area is fluid-tightly separated from the detection chamber by means of a circumferential casting compound ring (Fig. 1c; [0101] lines 7-8: a dielectric layer 177 is applied over the electrode layer to define the assay domains 190; [0109] lines 2-4: the electrode surface is bounded by a dielectric surface; lines 7-8: the dielectric boundary is higher relative to the electrode surface; [0110] lines 6-10: a dielectric surface that is raised and/or more hydrophobic than the electrode surface is in the reagent deposition process where the dielectric boundary may be used to confine a reagent within the boundary of the electrode surface; thus the dielectric boundary is deemed to be a circumferential casting compound ring that fluid-tightly separates the contact area from the detection chamber).

Regarding claim 16, Anderson teaches a cartridge (Fig. 1a; [0099] line 6: cartridge 115) that comprises a sensor area (Fig. 1b: as annotated) and a contact area (Fig. 1b; [0100] lines 13: bank of electrical contacts 165, as annotated).  Further, Jorowicz teaches bond pads (Fig. 4: bond pads 17) disposed on the surface of the CMOS-based microchip (Fig. 4; [0062] line 2: microchip).  Thus, the combined device of 

Regarding claim 17, the combined device of Anderson and Jorowicz would necessarily result in the electrical connection between each test site and the processing circuit consists essentially of the sigma-delta modulator, as evidenced by Baker (Anderson, Fig. 1a: the connection between the detection chamber 155, 156 and the bank of electrical contacts 165, 166; Jorowicz, Fig. 1: the sigma-delta converter 3 between the electrode and the digital control block and data interface 8; Baker, Fig. 1: the delta-sigma modulator and the filter).  Thus, the electrical connection between each test site (i.e., for the analog input) and the processing circuit (i.e., the filter) consists essentially of the sigma-delta modulator (i.e., the delta-sigma modulator).
Claim(s) 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Jorowicz, and further in view of Gumbrecht (U.S. 9,347,097).
Regarding claim 3, Anderson and Jorowicz disclose all limitation of claim 1 as applied to claim 1.  Anderson and Jorowicz do not explicitly disclose the cartridge comprises a reaction chamber for the amplification of nucleic acids in the sample solution, from which the sample solution is suppliable to the detection chamber through the feed channel.
However, Gumbrecht teaches a microfluidic device having a first chamber (Fig 1: first chamber 10) in which, upon introduction of the sample, the PCR reaction is carried out (Col. 5, lines 55-56).  Then the sample enters into the second chamber (Fig. 1: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Jorowicz by adding a reaction chamber before the detection chamber as taught by Gumbrecht because the reaction chamber may increase the concentration of nucleic acids until the amplified nucleic acids have reached a concentration which is within a desired range, for example within the measurement range of the means of determining a concentration (Col. 7, lines 54-57).

Regarding claim 5, Anderson and Jorowicz disclose all limitation of claim 1 as applied to claim 1.  Anderson and Jorowicz do not explicitly disclose the cartridge comprises an integrated pump device that is in fluid communication with a reaction chamber and the detection chamber, and that is configured to transfer the sample solution to the reaction chamber and from there in defined sample solution volumes to the detection chamber.
However, Gumbrecht teaches an integrated pump device (Fig. 1; Col. 6, lines 4-5: the volume transfer means 30 may be a controllable metering pump, a reciprocating pump or a similar means) that is in fluid communication with the reaction chamber and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Jorowicz by using an integrated pump device as taught by Gumbrecht because a defined volume, which is a fraction of the volume of the first chamber, can then be supplied to in a controllable way (Col. 5 line 66 to Col. 6, line 3).

Regarding claim 6, Anderson, Jorowicz, and Gumbrecht disclose all limitation of claim 5 as applied to claim 5.  Anderson and Jorowicz do not explicitly disclose the pump device is further configured to supply a process fluid provided in the pump device to an external sample system with biomolecules to be detected, to supply the sample solution thus created to the reaction chamber, and from there in defined sample solution volumes to the detection chamber.
However, Gumbrecht teaches the pump device (Fig. 1; Col. 6, line 4: the volume transfer means 30) is further configured to supply a process fluid provided in the pump device (Col. 6, line 1: reaction buffer) to an external sample system with biomolecules to be detected (Col. 5, lines 47: a sample containing nuclei acid to be studied can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Jorowicz by supplying a process fluid into a sample solution introduced from an external sample system as taught by Gumbrecht because it ensures the sample solution containing fresh PCR reagents (Col. 6, lines 1-2).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Jorowicz, Gumbrecht, and further in view of McNeely (U.S. 6,607,907).
Regarding claim 4, Anderson, Jorowicz, and Gumbrecht disclose all limitation of claim 3 as applied to claim 3.  Anderson, Jorowicz, and Gumbrecht do not explicitly disclose in the reaction chamber is heatable to a target temperature near its boiling point and the reaction chamber, through a compensating channel, is in fluid communication with a pressure chamber that is liquid-free in operation, that is heatable to a temperature above the boiling point of the sample solution and that is designed to evaporate a quantity of sample solution that is pushed via the compensating channel into the pressure chamber by gas bubbles in the sample solution and, in this way, to 
However, McNeely teaches a microfluidic circuit for biochemical processes or reaction (Col. 1, lines 9-10), specifically regulation of pressure and movement of gases into and out of microfluidic circuits (Col. 1, lines 11-12).  McNeely teaches a fluid circuit (Fig. 4, Col. 5, line 53), including a reaction chamber 6 (Fig. 4, Col. 3, line 14) and two pressure chambers 10 and 11 (Fig. 4, Col. 3, line 16).  The reaction chamber is for PCR and heatable to a target temperature near its boiling point (Col. 5, lines 38-41: the high temperature in the cyclical heating and cooling of PCR approaches the boiling point of water) and the reaction chamber, through a compensating channel (Fig. 4: tubing 3; Col. 5, line 66 to Col. 6, line 2: Liquid fluid pump 2 may need to be activated to compensate for any backward movement of the fluid caused by the increase in downstream air pressure), is in fluid communication with a pressure chamber (Fig. 4: chamber 10, which is in fluid communication with chamber 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Jorowicz, and Gumbrecht by incorporating a pressure chamber for reducing gas-bubbles in the sample solution by regulating pressure as taught by McNeely because the pressure chamber may keep the gases from possibly poisoning further reaction (Col. 2, lines 2-3).

The designation of “that is liquid-free in operation, that is heatable to a temperature above the boiling point of the sample solution and that is designed to Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114(II).  Thus, in article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Here, the microfluidic device of combined Anderson, Jorowicz, Gumbrecht, and McNeely is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Jorowicz, and further in view of McDevitt (U.S. Patent Pub 2002/0045272).
Regarding claims 7 and 13, Anderson and Jorowicz disclose all limitation of claim 1 as applied to claim 1.  Anderson and Jorowicz do not explicitly disclose the cartridge 
However, McDevitt teaches a system for the analysis of a fluid containing one or more analytes ([0017] lines 1-2).  The system includes a light source 512, a sensor array 522, a chamber 550, and a detector 530 (Fig. 17; [0187] lines 2-5).  McDevitt teaches the inlet and outlet ports may be Luer lock style connectors ([0189] lines 1-2).  The Luer lock connectors may allow samples to be transferred directly from a syringe to the chamber 550 ([0189] lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Jorowicz using a connector, i.e., a Luer connector, for external sample system as taught by McDevitt because Luer connectors enables the samples to be transferred directly from a syringe ([0189] lines 7-9).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Jorowicz, and Gumbrecht, and further in view of McDevitt.
Regarding claim 8, Anderson and Jorowicz disclose all limitation of claim 1 as applied to claim 1.  Anderson and Jorowicz do not explicitly disclose in the cartridge, a microchannel system is developed that extends from a pump device through the detection chamber and a reaction chamber to the external sample system.
However, Gumbrecht teaches the cartridge including a microchannel system (Fig. 1; Col. 5, line 63: lines 12, 13) is developed that extends from the pump device through the detection chamber and the reaction chamber to the external sample system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Jorowicz by having a microchannel system connecting the pump device, detection/reaction chambers, and external sample system as taught by Gumbrecht because a single pump can be used to supply all PCR reagents and transfer the sample solution from the reaction to the detection chamber.

Anderson, Jorowicz, and Gumbrecht do not disclose a connector for the external sample system and the microchannel system extends to a connector.
However, McDevitt teaches a Luer lock style connectors for inlet and outlet ports ([0189] lines 1-2) to transfer the sample directly from a syringe to the chamber 550 ([0189] lines 7-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson, Jorowicz, and Gumbrecht by using a connector for the external sample system connected to the microchannel system as taught by McDevitt because the connector connecting the microchannel and the external sample system so that the PCR reagents can be added into the reaction buffer.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Jorowicz, and further in view of Kojima (U.S. Patent Pub. 2013/0137169).

However, Kojima teaches polycarbonate has high heat resistance, and is advantageous for a chemical reaction at high temperature, such as PCR, which is one of DNA amplifications ([0176] lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Jorowicz by using polycarbonate as taught by Kojima because polycarbonate has high heat resistance, and is advantageous for PCR reaction at high temperature ([0176] lines 2-5).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Jorowicz, and further in view of Zhou (U.S. Patent Pub. 2014/0073517).
Regarding claim 14, Anderson and Jorowicz disclose all limitation of claim 1 as applied to claim 1.  Anderson and Jorowicz do not explicitly disclose a reaction chamber in fluid communication with the detection chamber wherein the reaction chamber comprises PCR chemicals.
However, Zhou teaches microfluidic-based biological assay apparatus ([0003] lines 3-4) for the true “sample-to-results” simplicity a platform that integrates all required sample preparation, assay, and detection steps into a single, inexpensive disposable plastic device capable of achieving fully automated molecular diagnostic testing ([0259] lines 7-11).  The invented CARD requires only the introduction of a raw specimen, with all subsequent steps performed automatically ([0259] lines 11-13) conducted the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Jorowicz by incorporating a PCR reaction chamber in fluid communication with the detection chamber as taught by Zhou because it requires only the introduction of a raw specimen and integrates all required sample preparation, assay, and detection steps into a single, inexpensive disposable plastic device capable of achieving fully automated molecular diagnostic testing ([0259] lines 7-12).  

Anderson and Jorowicz do not explicitly disclose the PCR chemicals protected by a wax layer.
However, Zhou teaches a mixture consisting of approximately 5% wax and 95% silicon oil ([0138] lines 8-9) is placed as a layer of the material on the upper inside surface of the PCR tube (Fig. 11, 12: PCR reaction tube 31; [0138] lines 12-14).  The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Jorowicz by incorporating a wax layer to protect the PCR chemicals as taught by Zhou because during the PCR reaction the wax layer would melt and cover the surface of the solution preventing evaporation while at the same time it does not have an impeding effect on the reaction during the PCR reaction ([0138] lines 17-19).  

Regarding claim 15, Anderson, Jorowicz, and Zhou disclose all limitation of claim 14 as applied to claim 14.  Anderson and Jorowicz do not explicitly disclose a reservoir in fluid communication with the reaction chamber wherein the reservoir comprises lysing chemical.
However, Zhou teaches microfluidic-based biological assay apparatus ([0003] lines 3-4) for the true “sample-to-results” simplicity a platform that integrates all required sample preparation, assay, and detection steps into a single, inexpensive disposable plastic device capable of achieving fully automated molecular diagnostic testing ([0259] lines 7-11).  The invented CARD requires only the introduction of a raw specimen, with all subsequent steps performed automatically ([0259] lines 11-13) conducted the step of chemical cell lysis before the PCR reaction and detection ([0229] lines 1-25).  Thus, Zhou teaches a reservoir ([0234] line 3: the sample input reservoir) in fluid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson and Jorowicz by incorporating a reservoir in fluid communication with the reaction chamber comprising lysis chemicals as taught by Zhou because it integrates the cell lysis steps into the “sample-to-result” platform” that only requires the introduction of a raw specimen, with all subsequent steps performed automatically ([0259] lines 12-13).
Allowable Subject Matter
Claim 10 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 12-16 have been considered but are unpersuasive in light of new grounds for rejection.
Regarding claims 1-2 and 16, Applicant argues Jorowicz doesn’t suggest that the advantages are due to the CMOS (section 1, para. 3, lines 4-5).  This argument is unpersuasive because Jorowicz explicitly points out that “in contrast to existing systems, the electrochemical sensors systems generally have arrays of electrochemical biosensing electrodes disposed on complementary metal oxide semiconductor (CMOS) chips ([0039] lines 3-6), and subsequent provides advantages of its invention as 
Applicant further argues the cartridge-based assay module of Anderson is even more inexpensive, simpler and more compact than a CMOS chip (section 2, para. 2, lines 1-2) and there is no proper motivation to modify Anderson with Josowicz (section, title).  Without commenting on the comparison between the cartridge-based assay module of Anderson and the CMOS chip of Josowicz, Examiner notes that both are suitable modules for making inexpensive, simple, compact, portable, array-based biosensors.  A simple substitution of the cartridge-based assay module of Anderson with the CMOS chips of Jorowicz would render the claim obvious. MPEP 2141(III)(B).
Applicant argues a sigma-delta ADC is different from a sigma-delta modulator, and a sigma-delta ADC consists of a sigma-delta modulator and circuitry, especially a low pass filter (section 3, para. 2, lines 1-4).  Examiner agrees.  However, Applicant’s argument is moot because in instant rejection the filter of the sigma-delta modulator is deemed to be the claimed processing circuit, and the functional limitations “for the analog-to-digital conversion of electrical signals produced at the test sites upon electrochemical detection and adapted to output, as a digitized signal, a bit stream” and “for receiving the bit stream output by the sigma-delta modulators and processing the bit 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795